Beck, J.
An affidavit of illegality which contained no other defense than the alleged delivery by the defendant in fi. fa. to the plaintiff of certain personal property which was alleged to be of a value equal to or greater than the amount for which the execution was issued, but which personal property was not alleged to have been delivered in payment or satisfaction of the execution, was properly dismissed upon motion of plaintiff’s counsel, as such an illegality was merely an attempt to set up an unliquidated demand against a judgment demand, and therefore presented no valid reason for arresting the progress of the fi. fa.

Judgment affirmed.


All the Justices concur.